DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "630" and "630A" have both been used to designate "voltage applying part."  See "voltage applying part 630" in Fig. 6 and "voltage applying part 630A" in Fig. 8 that are two distinct structures.  
The drawings are objected to because Fig. 7 is illegible.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a wire configured to connect the voltage applying part to an external power source” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Nomenclature for the following limitations do not have proper antecedent basis in the specification as originally filed:  
"predetermined space" in claims 1, 9, 11, 13, 16, and 17;
"trapezoidal columnar shape" in claim 13.
The disclosure is objected to because of the following informalities:
at par [76], “An exposure part 616” 
Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities:  
at line 6, “each of the four electric charge parts”
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 20 dependent from claim 19, and therefore, is rejected.
In the specification as originally filed at pars [78] and [79] (also see Figs. 5 and 8), “the coupling parts” are disclosed for fixing the base to the suction grill, and not “configured to couple the cover to the base” as recited in claim 19, see excerpt of pars [78] and [79] as follows:  

    PNG
    media_image1.png
    347
    1039
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4,and 17 recites the limitation "the electrode" in lines 12, 5, and 3, respectively. It is unclear if the limitation "the electrode" is distinct or refers back the limitation "a carbon fiber electrode" in line 7 of claim 1.  If the limitation "the electrode" refers back to the limitation "a carbon fiber electrode," then amend as follows:  "the carbon fiber electrode" for consistency.  Also, see the limitation "the carbon fiber electrode" in line 2 of claim 18.
In claim 1, the phrase "wherein the electrode is exposed externally through the exposing part" is a relative phrase which renders the claim indefinite. The term "externally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim recites "exposed externally" without defining that which is exposed internally; therefore, structural features which distinguish external and internal features in the relationship with “the electrode”  “exposed externally through the exposing part” is unclear.  Furthermore, usage of the word “exposed” is redundant—“is exposed externally” and “through the exposing part” [emphasis added].  The questions raised are:  what structural feature comprising of the charge device relative with the electrode makes the electrode  external to which structural feature—the base, the cover, the electric charge part, or the voltage applying part? The electrode is exposed externally to what through the exposing part?  The electrode is exposed externally to what?
Claim 1 recites “a voltage applying part connected to the electric charge part to apply a voltage to the electric charge part, wherein the electric charge part comprises a carbon fiber electrode to generate ions above a tip thereof [emphasis added].”  The phrase “above a tip thereof” in claim 1 is a relative term; however, it is unclear if “a tip” should be considered a positive limitation (i.e., is “a tip” a positive limitation?).  The question raised is:  Above a tip of what—the voltage applying part, the electric charge part, a carbon fiber electrode?  Does the phrase “above a tip thereof” provide additional clarity for interpreting the structure of the instant apparatus? 
Another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous. The uncertainties of claim scope should be removed, as much as possible, during the examination process.  See MPEP § 2171.
For examination on the merits claim 1 is interpreted as follows:
A charge device, comprising: 
a base; 
a cover coupled to the base and forming a predetermined space with the base;
an electric charge part disposed within the predetermined space; and 
a voltage applying part connected to the electric charge part to apply a voltage to the electric charge part, 
wherein the electric charge part comprises a carbon fiber electrode to generate ions 
wherein an exposing part is formed on the base, 
the exposing part comprising an opening to communicate with the predetermined space and the outside thereof to contact air or dust, and 
wherein the electrode is exposed externally through the exposing part.
 For claim 4 in line 6, the term “the outside” is a relative term which renders the claim indefinite. The term “the outside” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “the electrode of each of the four electric charge part[s] disposed to be exposed to the outside through a corresponding one of the four exposing parts” is unclear.  The questions raised are as follows:  The electrode of each the four electric charge parts are to be exposed to the outside of what? 
For claim 5, the term “outside” is a relative term which is recited without recitation of the term “insides” which renders the claim indefinite. The metes and bounds of the claim are unclear.  For examination on the merits, claim 5 is interpreted as follows:   
The charge device of claim 2, wherein the cover comprises an upper surface and a cover side wall extending downward from the upper surface, and wherein the cover is configured to couple to the base such that the upper surface is positioned opposite to the bottom surface and the cover side wall covers at least a portion 
For claim 16, it is unclear if the limitation “the voltage applying part” in lines 2 and 3 is the same as or distinct from the limitation “a voltage applying part” in line 5 of claim 1.  Therefore, claim 16 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 6, 10, 11, 13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
For claim 1, as interpreted, Lee discloses a device that is an ionizer.  The ionizer includes a circuit to generate high voltage, a circuit case to surround the circuit, an electrode disposed from the circuit case and to discharge electricity generated from the high voltage generated by the circuit to ionize molecules in air, and an electrode cover disposed around the electrodes. Lee teaches the electrodes comprise carbon fibers in a shape of a brush that produce ions (col. 3, ll. 13-20; col. 4, l. 36-col. 6, l. 3).  Lee illustrates a charge device (ionizer 122; col. 4, ll. 36-39) in Fig. 5 comprising a base; a cover coupled to the base (a circuit case 122d surrounds the circuit 122c; col. 4, ll. 39-41); an electric charge part; and a voltage applying part connected to the electric charge part to apply a voltage to the electric charge part (col. 4, ll. 39-49), wherein the electric charge part comprises a carbon fiber electrode to generate ions (122a; col. 5, ll. 12-24), wherein an exposing part is formed on the base, the exposing part comprising an opening and the outside thereof to contact air or dust, and wherein the electrode is exposed externally through the exposing part (col. 4, l. 64-col. 5, l. 63).  Lee does not explicitly state a predetermined space but does teach a circuit case to surround the circuit, an electrode disposed from the circuit case and to discharge electricity generated from the high voltage generated by the circuit to ionize molecules in air, and an electrode cover disposed around the electrodes, which are enclosed within a space.  
As such, it would have been obvious for one of ordinary skill in the art at the effective filing date of the current invention to envisage the charge device invention of Lee comprising said electric charge part disposed within the predetermined space; and the voltage applying part connected to the electric charge part to apply voltage to the electric charge part, wherein the electric charge part comprises said carbon fiber electrode to generate ions, wherein said exposing part is formed on the base, the exposing part comprising the opening to communicate with the predetermined space since Lee discloses a circuit case to surround the circuit, an electrode disposed from the circuit case and to discharge electricity generated from the high voltage generated by the circuit to ionize molecules in air.
For claim 2, the teaching of Lee is relied upon as set forth above and discloses the base. Lee does not explicitly disclose said base comprising a bottom surface and a sidewall extending upward from the bottom surface; however, Lee does disclose the circuit case, see claim 1 above, and the circuit case inherently comprises a sidewall extending from a surface.  As such, one of ordinary skill in the art at the effective filing date of the current invention would obviously envisage the exposing part is formed in the sidewall.
For claim 3, the teaching of Lee is relied upon as set forth above.  Additionally, Lee teaches the circuit case that is illustrated in Fig. 5 formed in the shape of a rectangular parallelepiped (parallelogram) which is also a polygon with a plurality of vertices (col. 4, ll. 36-67) and wherein the exposing part comprises a plurality of exposing parts corresponding to the plurality of vertices, and each of the exposing parts is formed adjacent to each of the vertices (col. 4, l. 64-col. 5, l. 12).
For claim 4, as interpreted, the teaching of Lee is relied upon as set forth above and discloses said bottom surface having four vertices wherein there are four exposing parts, each of the four exposing parts formed adjacent to each of the four vertices, wherein there are four electric charge parts, the carbon fiber electrode of each of the four electric charge part disposed to be exposed to the outside through a corresponding one of the four exposing parts (col. 4, l. 58-col. 5, l. 63).  Lee does not teach said bottom surface is a trapezoid, which is a geometric shape; however, Lee does teach a geometric shape that is a polygon, and also, a quadrilateral (col. 4, ll. 36-67).  The  trapezoid is considered a change in shape, and changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, i.e., a trapezoid, were significant in a patentable way. MPEP § 2144.04(IV)(B).  Furthermore, the specification provides not description of why such changes in shape are unique, unpredictable, or advantageous. Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date to have said bottom surface as a trapezoid since changes in shape are a matter of choice.
For claim 5 (as interpreted) and 6, the teaching of Lee is relied upon as set forth above and discloses the circuit case that is illustrated in Fig. 5  (col. 3, ll. 13-20; col. 4, l. 36-col. 6, l. 3) and the exposing part (col. 4, l. 64-col. 5, l. 63).  Although Lee teaches said circuit case, Lee fails to teach specifically state said cover comprises an upper surface and a cover side wall extending downward from the upper surface, and wherein the cover is configured to couple to the base such that the upper surface is positioned opposite to the bottom surface and the cover side wall covers at least a portion and the cover exposing part is recessed in an upward direction from a lower end of the cover side wall” are considered rearrangement of parts. As such, it would have been obvious for one having ordinary skill in the art at the effective filing date of the current invention to change the shape as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, as  previously stated, were significant in a patentable way.  Additionally, it would have been obvious for one having ordinary skill in the art at the effective filing date of the current invention to rearrangement parts as a matter of choice absent persuasive evidence that positioning said exposing part recessed in a downward direction from an upper end of the side wall and said cover exposing part recess in an upper ward direction from a lower end of said cover side wall were significant in a patentable way. MPEP §§ 2144.04(IV)(B)(C).
Regarding claim 10, the teaching of Lee is relied upon as set forth above and discloses said base and cover.  Lee does not explicitly disclose said base and cover comprising a hook or a screw.  Hooks and screws are mechanical fasteners used for attachment and are long-known, available alternative design choice for those skilled in the art.  As such, it would have been obvious for one having ordinary skill in the art at the effective filing date to utilize the hook or the screw to couple, or fasten, the cover to the base with a reasonable expectation for success.
For claim 11, the teaching of Lee is relied upon as set forth above and further discloses a circuit case to surround the circuit (col. 3, ll. 13-20; col. 4, l. 36-col. 6, l. 3), wherein the voltage applying part is disposed within the predetermined space, and wherein the electric charge part extends from the voltage applying part to the exposing part.  See claim 1.
For claim 13, the teaching of Lee is relied upon as set forth above and teaches the predetermined space and four exposing parts positioned adjacent to said predetermined space and further wherein there are four electric charge parts, each of the discharge parts extending from the voltage applying part to a corresponding of the four exposing parts.  However, Lee is silent for specifically stating the predetermined space is a trapezoidal columnar shape, but changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, i.e., a trapezoidal columnar shape, were significant in a patentable way. MPEP § 2144.04(IV)(B).  Furthermore, the specification provides not description of why such changes in shape are unique, unpredictable, or advantageous.  Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date to have said predetermined space as a trapezoidal columnar shape since changes in shape are a matter of choice.  Additionally, Lee does not explicitly state said voltage applying part is positioned at the center of said predetermined space.  Nonetheless, the limitation “positioned at the center” is considered location or rearrangement of parts.  As such, it would have been obvious to one having ordinary skill in the art at the effective filing date of the current invention to rearrangement parts as a matter of choice absent persuasive evidence that said voltage applying part positioned at the center of said predetermined space were significant in a patentable way. MPEP § 2144.04(VI)(C).
For claim 14, the teaching of Lee is relied upon as set forth above.  Lee does not explicitly disclose a wire and a wire through-hole configured to receive the wire to connect said voltage applying part to an external power source, wherein at least one of the base and the cover comprises a wire through-hole.  However, power sources are known, and an external power source is typically a municipal power system that provide electricity to internal environments with wire connections.  As such, it would have been obvious for one of ordinary skill in the art at the effective filing date of the current invention to envisage a wire configured to connect the voltage applying part to the external power source, wherein at least one of the base and the cover comprises a wire through-hole configured to receive the wire in order to receive electricity with a reasonable expectation for success.
   For claim 15, the teaching of Lee is relied upon as set forth above and further teaches the exposing part and the base comprises a bottom surface and a sidewall extending upward from the bottom surface (Fig. 5).  See claims 1 and 14 above.   Lee does not explicitly state the wire through-hole is formed on the bottom surface, and wherein the exposing part is formed on the sidewall.  Location of the exposing part and the wire through-hole are considered rearrangement of parts.  As such, it would have been obvious for one having ordinary skill in the art at the effective filing date of the current invention to change the location of each or rearrangement each part as a matter of choice absent persuasive evidence that positioning said exposing part on the side wall and said wire through-hole on the bottom surface were significant in a patentable way. MPEP § 2144.04(IV)(C).
For claim 17, the teaching of Lee is relied upon as set forth above and further teaches the charge device capable to function as recited.  See claim 1.
For claim 18, the teaching of Lee is relied upon as set forth above and further teaches the carbon fiber electrode has a diameter in a range of 6.7 µm to 7.8 µm; whereas Lee discloses carbon fibers whose diameter is about 7μm (col. 5, ll. 25-28).
Allowable Subject Matter
 Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In this case, claim 1 is the base claim for claim 7 and claims 8 and 9 depend from claim 7.  Therefore, claim 7 is the intervening claim for claims 8 and 9.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest “a position fixing part for fixing the electric charge part” that “a first rib and a second rib each protruding from at least one of the base and the cover and spaced apart from each other,” and furthermore, the prior art of record does not suggest a motivation to modify the charge device that comprises the position fixing part for fixing, i.e., establishing, the position of the electric charge part, and the position fixing part that comprises said first rib and said second rib protruding from at least one of the base and the cover, whereas the base and the cover are spaced apart.
Claim 12 is objected to as being dependent upon a rejected base claim, butwould be allowable if rewritten in independent form including all of the limitations of thebase claim and any intervening claims. In this case, claim 1 is the base claim for claim 12, and claim 11 is the intervening claim.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest “a seating guide for guiding a seating position of the voltage applying part, the seating guide formed on at least one of the base and the cover.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, US 8834799 and US 10315201 teach a carbon fiber electrode; US 20050175512 discloses an ionizer comprising a case and an external power supply;  US 7040101 discloses ribs formed integrally with an electrode cover; US 7350371 discloses a rib supporting a filter in a filter case; WO 2014007558, WO 2014007561, and EP 2683042 disclose a charge device; EP 1605565 teaches a ion generator using carbon fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        May 24, 2022